Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 2/9/22 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fixation members being disposed within a concavity of the lid, as recited in claim 15, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites the limitation “point-type”. The scope of this limitation is unclear. Just how big can a ground contact section be and still be considered “point-type” or just how small does one need to be in order to be considered “point-type”? Applicant’s own ground contact sections (62) are shown to be oval shape with a length and width to them. For the purpose of examination, a dimension less than a full length or width of the overall cargo carrier will be considered “point-type”.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-5 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leblanc et al. (US 2008/0017679 A1).
	Regarding claim 1, Leblanc discloses a rooftop cargo carrier (10) comprising: a base (16) having an interior space for stowing goods; a lid (18) hingedly coupled with the base (see “hingedly” in [0035]), the lid configured to open and close; fixation members (20) configured to attach the cargo carrier to a vehicle (vehicle not currently being claimed in combination); and at least two ground contact sections (Figure 4 shows three sections, one in the front, one in the middle between the fixation members, and one in the back, where each section is capable of resting on the ground) configured to support the cargo carrier on a substantially level ground (ground not currently being claimed in combination) and configured to protect the fixation members (the fixation members are shown recessed within and thus protected by these ground contact sections, see Figures 2 and 4).
Regarding claim 2, Leblanc discloses the rooftop cargo carrier according to claim 1, wherein the at least two ground contact sections are disposed on the base (see Figures 2 and 4).  
Regarding claim 3, Leblanc discloses the rooftop cargo carrier according to claim 2, wherein a distance between two rear ground contact sections (the middle ones, Figure 2) disposed at a rear portion (rear half) of the base is greater than a distance between two front ground contact sections (the front ones, Figure 2) disposed at a front portion of the base (see tapered shape where the base middle is wider than the base front in Figures 3 and 6).
Regarding claim 4, Leblanc discloses the rooftop cargo carrier according to claim 1, wherein the fixation members (20) comprise cross bar attachment clamps (see “clamp mechanism” in [0026]) configured to attach the cargo carrier to cross bars on the vehicle (neither the cross bars nor the vehicle currently being claimed in combination).  
Regarding claim 5, Leblanc discloses the rooftop cargo carrier according to claim 1, wherein when the cargo carrier is positioned on a vehicle roof, the fixation members are aerodynamically shielded by the at least two ground contact sections (see Figures 1 and 2).
Regarding claim 7, Leblanc discloses the rooftop cargo carrier according to claim 1, wherein the at least two ground contact sections are aligned with the fixation members in a longitudinal direction of the lid (see Figure 2).
Regarding claim 8, Leblanc discloses the rooftop cargo carrier according to claim 1, comprising: four ground contact sections comprising two left ground contact sections and two right ground contact sections (two of the middle and two of the front, each separated by groove 36, see Figure 2); and four fixation members (20) comprising two left fixation members and two right fixation members (see Figure 2), wherein the two left ground contact sections are aligned with the two left fixation members, and wherein the two right ground contact sections are aligned with the two right fixation members (see Figure 2).  
Regarding claim 9, Leblanc discloses the rooftop cargo carrier according to claim 1, wherein the fixation members (20) are configured to move in a direction away from the ground when the fixation members come into contact with the ground (the U-bolts disclosed in [0026] would inherently move as claimed when not mounted to a rack).
Regarding claim 10, Leblanc discloses the rooftop cargo carrier according to claim 1, comprising at least three ground contact sections (in this case, three).  
Regarding claim 11, Leblanc discloses the rooftop cargo carrier according to claim 10, wherein the at least three ground contact sections are point-type contact sections (at least three between the middle and front ground contact sections extend less than half the length dimension of the cargo carrier which Examiner is considering small enough extension to be a “point” as so broadly claimed).
Regarding claim 12, Leblanc discloses the rooftop cargo carrier according to claim 1, wherein at least one ground contact section of the at least two ground contact sections is a line-type contact section (Figure 2 shows the rear contact section being linear across the width of the carrier and the front and middle contact sections being linear along the length of the carrier).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Leblanc et al. (US 2008/0017679 A1) in view of McCoy et al. (US D420,321 S).
Regarding claim 6, Leblanc discloses the rooftop cargo carrier according to claim 1, but fails to disclose wherein an underside of the cargo carrier has a concavely curved shape. Leblanc shows the underside being flat widthwise (see Figure 5) and convex lengthwise (see Figure 4) but fails to disclose any criticality to such shape. McCoy shows that it was also known in the art for a cargo box like that of Leblanc to have an underside concave both widthwise (see Figure 2) and lengthwise (see Figure 3). At the time Applicant’s invention was filed, a person of ordinary skill in the art of rooftop cargo boxes would have understood through their own available knowledge and reasoning that different cargo box shapes would have different wind resistance characteristics and would have found it obvious to have tried various known shapes when constructing the Leblanc cargo box, in this case with a concave shape as taught by McCoy.
10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Leblanc et al. (US 2008/0017679 A1) in view of Sinn (US 6,234,371 B1).
Regarding claim 13, Leblanc discloses the rooftop cargo carrier according to claim 1, but fails to disclose an add-on portion attached to at least one of the base and the lid and configured to enlarge an overall external volume of the cargo carrier. Sinn teaches that it was already known in the art to provide a cargo carrier like that of Leblanc with a secondary outer cover (4) that can be detached and used as a boat. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the Leblanc cargo carrier with a secondary outer cover, the motivation being to provide the user with a boat as needed, as taught by Sinn.
Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
12.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
13.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14.	Claims 1-5 and 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,148,605 in view of Leblanc et al. (US 2008/0017679 A1).
	The patented claims recite a base, hinged lid, and fixation members as presently claimed but fail to recite ground contact sections as presently claimed. Leblanc shows that it was already known in the art for the base of a rooftop cargo carrier like that of the patented claims to be formed with ground contact members as presently claimed (see paragraph 7 above). Given that the patented claims fail to recite specific details of the claimed base, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have looked to other known base designs, including that of Leblanc, when constructing the rooftop cargo carrier of the patented claims as mere design choice.
15.	Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,148,605 in view of Leblanc et al. (US 2008/0017679 A1) as applied above, further in view of McCoy et al. (US D420,321 S).
Regarding claim 6, the patented claims as modified above fail to disclose wherein an underside of the cargo carrier has a concavely curved shape. Leblanc shows the underside being flat widthwise (see Figure 5) and convex lengthwise (see Figure 4) but fails to disclose any criticality to such shape. McCoy shows that it was also known in the art for a cargo box like that of Leblanc to have an underside concave both widthwise (see Figure 2) and lengthwise (see Figure 3). At the time Applicant’s invention was filed, a person of ordinary skill in the art of rooftop cargo boxes would have understood through their own available knowledge and reasoning that different cargo box shapes would have different wind resistance characteristics and would have found it obvious to have tried various known shapes when constructing the Leblanc cargo box, in this case with a concave shape as taught by McCoy.
16.	Claims 1-5 and 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,273,769 in view of Leblanc et al. (US 2008/0017679 A1).
	The patented claims recite a base, hinged lid, and fixation members as presently claimed but fail to recite ground contact sections as presently claimed. Leblanc shows that it was already known in the art for the base of a rooftop cargo carrier like that of the patented claims to be formed with ground contact members as presently claimed (see paragraph 7 above). Given that the patented claims fail to recite specific details of the claimed base, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have looked to other known base designs, including that of Leblanc, when constructing the rooftop cargo carrier of the patented claims as mere design choice.
17.	Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,273,769 in view of Leblanc et al. (US 2008/0017679 A1) as applied above, further in view of McCoy et al. (US D420,321 S).
Regarding claim 6, the patented claims as modified above fail to disclose wherein an underside of the cargo carrier has a concavely curved shape. Leblanc shows the underside being flat widthwise (see Figure 5) and convex lengthwise (see Figure 4) but fails to disclose any criticality to such shape. McCoy shows that it was also known in the art for a cargo box like that of Leblanc to have an underside concave both widthwise (see Figure 2) and lengthwise (see Figure 3). At the time Applicant’s invention was filed, a person of ordinary skill in the art of rooftop cargo boxes would have understood through their own available knowledge and reasoning that different cargo box shapes would have different wind resistance characteristics and would have found it obvious to have tried various known shapes when constructing the Leblanc cargo box, in this case with a concave shape as taught by McCoy.
18.	Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,273,769 in view of Leblanc et al. (US 2008/0017679 A1) as applied above, further in view of Sinn (US 6,234,371 B1).
Regarding claim 13, the patented claims as modified above fail to disclose an add-on portion attached to at least one of the base and the lid and configured to enlarge an overall external volume of the cargo carrier. Sinn teaches that it was already known in the art to provide a cargo carrier like that of Leblanc with a secondary outer cover (4) that can be detached and used as a boat. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the Leblanc cargo carrier with a secondary outer cover, the motivation being to provide the user with a boat as needed, as taught by Sinn.
Allowable Subject Matter
19.	Claims 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        11/16/22